Citation Nr: 0406720	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-10 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonja Anne Mishalanie




INTRODUCTION

The veteran had active service from September 1966 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran has submitted a May 2001 statement from Leonard 
Leone, D.O., which reflects that he has multiple sclerosis.  
Also, there is a VA outpatient treatment (VAOPT) record of 
May 2001 indicating that the veteran sought treatment for 
multiple sclerosis.  Moreover, in a January 2003 statement he 
reported having been treated after military service by 
several physicians, some of whose records are not available, 
for symptoms he suggests may have been early manifestations 
of multiple sclerosis.  However, not all such private and VA 
records are on file and there is no VA examination or opinion 
as to whether his current multiple sclerosis is related to 
military service or manifested to a compensable degree within 
seven (7) years after his August 1969 discharge from service. 

One of the provisions of the VCAA, 38 U.S.C. § 5103A(d)(1)(a) 
(West 2002), states that the duty to assist a claimant 
includes "providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim."  Section 
5103A(d)(2) provides that such an examination or opinion is 
necessary 

if the evidence of record before the 
Secretary, taking into consideration all 
information and lay or medical evidence 
(including statements of the claimant) - 
(A)	contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and  
(B)	indicates that the disability or symptoms 
may be associated with the claimant's 
active military, naval, or air service; but 
(C)	does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.  

The record on appeal contains lay statements indicating 
the veteran experienced symptoms of multiple sclerosis both 
during service and since.  Regarding such lay evidence, the 
veteran is competent to so testify because some of his 
physical symptoms are capable of lay observation.  See 
Charles v. Principi, 16 Vet. App. at 374; Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Thus, in this case, because there is lay evidence of multiple 
sclerosis both during and since service, and medical evidence 
of a current symptoms and diagnosis of multiple sclerosis, 
this evidence is sufficient to suggest the veteran's 
disability may be associated with his military service.  
However, a medical opinion is still needed concerning this 
before an actual decision may be made deciding the appeal 
because the competent medical evidence is not clear as to the 
date of onset of the veteran's multiple sclerosis.  Charles 
v. Principi, 16 Vet. App. at 374-375 (citing 38 U.S.C. 
§§ 5103A(d)(2)(B), 5103A(d)(2)).  

Accordingly, the case is remanded for the following: 

1.  Prior to making any determination on the 
merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
2002) and their implementing regulations, 
especially 38 C.F.R. § 3.159(b) and (c)(2) 
(2003), are fully complied with and satisfied, in 
accordance with the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 
16, 2003), implementing regulations, and all 
applicable legal precedent.  

2.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for multiple sclerosis since 
service discharge in 1969.  Ask the veteran to 
execute and return the appropriate releases (VA 
Form 21-4142s) for the medical records of each 
private care provider since military service.

This should include, but is not limited to, all 
records from Leonard Leone, D.O., as well as all 
sources listed in the veteran's January 2003 
letter.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

Also ask each treating source to provide a 
medical opinion or diagnosis concerning the date 
of onset of the multiple sclerosis.  

3.  The RO should obtain all VAOPTs records of 
treatment or evaluation of the veteran since 
service discharge in 1969.  

4.  Schedule the veteran for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of the multiple sclerosis.  

The examiner should express an opinion as to the 
time of onset of the veteran's multiple 
sclerosis.  Specifically, the examiner should 
render an opinion as to whether it is at least as 
likely as not that multiple sclerosis that the 
veteran now has is of service origin or whether 
it is at least as likely as not that any multiple 
sclerosis manifested within seven (7) years of 
service discharge in August 1969.  

If no opinion can be rendered, explain why this 
is not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

5.  Review the reports of the examination to 
ensure it contains responses to the questions 
posed.  If not, take corrective action.  38 
C.F.R. § 4.2 (2003); Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  Thereafter, readjudicate the claim.  If the 
benefit sought remains denied, prepare a 
supplemental statement of the case (SSOC) and 
send it to the appellant and representative.  
Also provide an appropriate period of time to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

